Case 5:13-cr-50075-JLV Document 223 Filed 05/06/21 Page 1 of 12 PageID #: 1175




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


UNITED STATES OF AMERICA,                            CR. 13-50075-01-JLV

                    Plaintiff,

     vs.                                                    ORDER
MARK MICHAEL ODLE,

                    Defendant.


                                  INTRODUCTION

      Defendant Mark Michael Odle, appearing pro se, filed a motion for

compassionate release. (Docket 218). Pursuant to the May 1, 2020, Standing

Order 20-06, the Federal Public Defender for the Districts of South Dakota and

North Dakota (“FPD”), the United States Attorney for the District of South

Dakota, and Mr. Odle filed records, submissions and briefing on his motion.

(Dockets 220 & 221-22). For the reasons stated below, defendant’s motion is

denied.

                     AMENDED STANDING ORDER 20-06

      Amended Standing Order 20-06,1 captioned “Establishing a Procedure

for Compassionate Release Motions Under the First Step Act,” put in place “a

procedure for submission and consideration of compassionate release motions

under the First Step Act, 18 U.S.C. § 3582(d)(l)(A), in the wake of the spread of


      1See   https://www.sdd.uscourts.gov/socraa.
Case 5:13-cr-50075-JLV Document 223 Filed 05/06/21 Page 2 of 12 PageID #: 1176




the COVID-19 virus into the federal prison system.” (SO 20-06 at p. 1). By

the amended standing order, the FPD and the United States Attorney for the

District of South Dakota are “to place [the defendant] into one of four

categories[.]” Id. ¶ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined in
            the commentary to U.S.S.G. § l.B.1.13; (ii) recognized COVID-
            19 risk factors in the inmate’s medical history; and/or
            (iii) imprisonment in a federal facility known to have a serious
            COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.

      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.

      d.    Unknown Risk Cases where there is a lack of sufficient
            information to categorize the request for compassionate
            release.

Id. The FPD and U.S. Attorney are to “immediately report the categorization

. . . to the Clerk of Court and the Probation Office.” Id.

                        MR. ODLE’S CLASSIFICATION

      On July 9, 2020, the FPD and the U.S. Attorney filed a notice designating

Mr. Odle as a Low Priority case. (Docket 219).

                           FACTUAL BACKGROUND

      Mr. Odle pled guilty to conspiracy to distribute a controlled substance in

violation of 21 U.S.C. §§ 846, 841(a)(1) & 841(b)(1)(A). (Dockets 120 & 131).

On July 30, 2014, Mr. Odle was sentenced to a term of imprisonment of 151

                                        2
Case 5:13-cr-50075-JLV Document 223 Filed 05/06/21 Page 3 of 12 PageID #: 1177




months followed by five years of supervised release. (Docket 156 at pp. 2-3).

Based on a presentence investigation report2 (“PSR”) and findings made during

the sentencing hearing, Mr. Odle’s advisory guideline range was 151 to 188

months imprisonment based on a total offense level of 34 and a criminal

history category I. (Docket 169 at pp. 6-9). The court sentenced Mr. Odle to

the low end of the guideline range.

      Mr. Odle is currently an inmate at FPC Yankton, a minimum security

prison camp, in Yankton, South Dakota. (Docket 218 at p. 1); Fed. Bureau

Prisons, https://www.bop.gov/inmateloc/ (last checked Apr. 22, 2021). The

total inmate population at FPC Yankton is currently 313 persons.

https://www.bop.gov.locations/institutions/yan/ (last checked Apr. 22, 2021).

As of April 22, 2021, there were no active COVID-19 cases among inmates or

staff. https:www.bop.gov/coronavirus/ (last checked Apr. 22, 2021). There

have been no deaths as a result of COVID-19 and 141 inmates and 17 staff

had recovered from COVID-19 at FPC Yankton. Id.

      Mr. Odle has a scheduled release date of June 30, 2024. (Docket 220 at

p. 268). Mr. Odle served over 65 percent of his statutory sentence and under

his current Bureau of Prisons (“BOP”) status he is eligible for home detention

on December 30, 2021. Id. at 268-69. Mr. Odle is 34 years old. Id. at 267;

see also https://www.bop.gov/inmateloc/.




      2The PSR is not on file in CM/ECF. A transcript of the sentencing
hearing containing a recitation of the report is available at Docket 169.
                                         3
Case 5:13-cr-50075-JLV Document 223 Filed 05/06/21 Page 4 of 12 PageID #: 1178




                            MR. ODLE’S MOTION

      Mr. Odle’s pro se motion seeks compassionate release on the basis of

extraordinary and compelling reasons in light of his confinement during the

COVID-19 pandemic. (Docket 218 at pp. 1-3). Mr. Odle asserts he is at

greater risk of severe illness because he has a body mass index (“BMI”) over 31.

Id. at 1. Mr. Odle urges the court to recognize his many educational

achievements while in custody over the past seven years including obtaining

his GED, completing drug education classes and achieving two associate

degrees from Mount Marty College. Id. He asserts his 11-year-old daughter

needs him as does his mother. Id. at 2. If released, Mr. Odle plans to live

with his mother in Rapid City, South Dakota, and believes he will easily obtain

employment because of his degrees. Id. On July 20, 2020, the FPD docketed

a notice of intent not to supplement Mr. Odle’s pro se motion.

      Mr. Odle raises his BMI as a concern and filed a sworn declaration

stating he is 6’1” tall and weighs “over 232 pounds.” (Docket 222 at p. 8).

Based on his height and weight, Mr. Odle has a BMI of 30.6, which is just

slightly over the category for obese which starts at 30.0. See Adult BMI

Calculator, Ctr. for Disease Control & Prevention, https://www.cdc.gov/

healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_

calculator.html (last checked Feb. 17, 2021). The court has undertaken an

independent review of Mr. Odle’s medical records, which confirm conditions of




                                       4
Case 5:13-cr-50075-JLV Document 223 Filed 05/06/21 Page 5 of 12 PageID #: 1179




myopia, astigmatism and multiple bouts with skin infections. (Docket 220 at

p. 24). He is not currently taking any medications.

                        UNITED STATES’ OPPOSITION

      The government opposes Mr. Odle’s motion for compassionate release.

(Docket 221). The government argues Mr. Odle does not meet any of the

categories supporting compassionate release as outlined in U.S.S.G. § 1B1.13.,

Application Note 1(A)-(D). Id. at pp. 4-6. The government asserts “[a]

defendant [who] cannot demonstrate that he has a medical condition that puts

him at risk for COVID-19 cannot demonstrate ‘extraordinary and compelling’

circumstances.” Id. at p. 6. As to Mr. Odle’s BMI, the government argues his

medical records do not provide enough information to confirm a condition of

obesity. Id. at p. 10. The government generally asserts “[t]he existence of the

COVID-19 pandemic, which poses a general threat to every non-immune

person in the country, does not by itself . . . provide a basis for a sentence

reduction.” Id. at p. 7. The government additionally reminds the court of the

measures implemented by the BOP to modify its operations plan to address the

pandemic. Id. at pp. 7-9.

      Finally, the government argues the 18 U.S.C. § 3553(a) factors weigh

against granting Mr. Odle compassionate release. Id. at pp. 13-14. According

to the government, Mr. Odle failed to demonstrate that he is not a danger to

the safety of the community. Id. at p. 13. The government contends Mr. Odle




                                         5
Case 5:13-cr-50075-JLV Document 223 Filed 05/06/21 Page 6 of 12 PageID #: 1180




has not served enough of his sentence and early release would not be in

keeping with the sentence imposed by the court. Id. at pp. 13-14.

      In reply, Mr. Odle argues the court is not limited to the circumstances

outlined in U.S.S.G. § 1B1.13, Application Note 1(A)-(D) when considering

compassionate release motions. (Docket 222 at pp. 1-2). He contends the

BOP’s measures to control the spread of COVID-19 have failed. Id. at pp. 2-3.

Mr. Odle asserts his BMI of 31 combined with the risks posed by the COVID-19

pandemic create extraordinary and compelling reasons warranting his release.

Id. at pp. 3-4. Mr. Odle states his extensive education and rehabilitation in

custody demonstrate he is a good candidate for release and not a danger to the

community. Id. at pp. 5-6.

                                   ANALYSIS

      Administrative Exhaustion

      Section 3582(c) permits the district court to consider a prisoner’s request

for compassionate release after he exhausts the administrative remedies

mandated by the statute. 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Odle made a

request to the warden for compassionate release that was denied on May 5,

2020. (Docket 274 at pp. 274-75). The government does not contest

administrative exhaustion; therefore, the court will address the motion on its

merits.




                                       6
Case 5:13-cr-50075-JLV Document 223 Filed 05/06/21 Page 7 of 12 PageID #: 1181




      Extraordinary and Compelling Reasons

      “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” United States v.

McCoy, 981 F.3d 271, 276 (4th Cir. 2020). That task was left to the United

States Sentencing Commission. See 28 U.S.C. § 994(t). Prior to the First

Step Act, the Sentencing Commission established four categories for

“extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” See id. Those

categories generally focus on the defendant’s age, medical condition, family

situation and any other reasons the BOP deems to be extraordinary and

compelling. U.S.S.G. § 1B1.13 comment. n.1. The four categories have not

been updated since December 2018 when the First Step Act became law.3

      The court previously surveyed the status of the law as to a court’s

authority under the First Step Act. E.g., United States v. Thunder Hawk, CR.

14-50008, 2021 WL 253456, at *5 (D.S.D. Jan. 26, 2021); United States v.

Magnuson, CR. 15-50095, 2020 WL 7318109, at *4-5 (D.S.D. Dec. 11, 2020);

United States v. King, CR. 15-50050, 2020 WL 6146446, at *4-5 (D.S.D. Oct.

20, 2020). A summary of that survey is sufficient here.




      3The  United States Sentencing Commission lacks a quorum and
“currently has only two voting members, two short of the four it needs to
amend the [U.S.S.G.].” United States v. Marks, 455 F. Supp. 3d 17, 24
(W.D.N.Y. 2020) (references omitted).

                                        7
Case 5:13-cr-50075-JLV Document 223 Filed 05/06/21 Page 8 of 12 PageID #: 1182




      This court has held it retains its independent authority “to consider the

full slate of extraordinary and compelling reasons that an imprisoned person

might bring before [the court] in motions for compassionate release.”4 E.g.,

Magnuson, 2020 WL 7318109, at *5 (quoting United States v. Brooker, 976

F.3d 228, 237 (2d. Cir. 2020)); see also McCoy, 981 F.3d at 283 (“As of now,

there is no Sentencing Commission policy statement ‘applicable’ to the

defendants’ compassionate-release motions, which means that district courts

need not conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13

in determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”); United States v. Jones, 980 F.3d 1098, 1111 (6th Cir.

2020) (“In cases where incarcerated persons file motions for compassionate

release, federal judges . . . have full discretion to define ‘extraordinary and

compelling’ without consulting the policy statement § 1B1.13.”); and United

States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (agreeing with the Second

Circuit that the Guidelines Manual “does not curtail a district judge’s

discretion”).

      The purpose of the First Step Act was to expand the availability of

compassionate release based on judicial findings of extraordinary and

compelling reasons without being restricted to those categories identified by the


      4The United States Court of Appeals for the Eighth Circuit had several
opportunities to address this issue but declined to do so. United States v.
Vangh, 990 F.3d 1138, 1141 n.3 (8th Cir. 2021); United States v. Loggins, Jr.,
966 F.3d 891 (8th Cir. 2020) and United States v. Rodd, 966 F.3d 740 (8th Cir.
2020).
                                        8
Case 5:13-cr-50075-JLV Document 223 Filed 05/06/21 Page 9 of 12 PageID #: 1183




Sentencing Commission or the rationale used by the BOP before the passage of

the First Step Act. Despite the expanded authority under the First Step Act,

the court finds Mr. Odle has not met his burden of proof by presenting

“extraordinary and compelling reasons” warranting a sentence reduction under

§ 3582(c)(1)(A)(i).

      Mr. Odle relies on his BMI combined with the conditions of his

incarceration during the COVID-19 pandemic and his extensive educational

pursuits and rehabilitation as extraordinary and compelling reasons

warranting compassionate release. See generally Dockets 218 & 222. The

court commends Mr. Odle for the productive and diligent use of his time in

custody to develop knowledge and skills to improve himself.

      Adults of any age are at increased risk of severe illness from COVID-19 if

they have certain conditions. Recently, the CDC updated its understanding of

the health conditions increasing the risk from COVID-19. See People with

Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html (updated Mar. 29,

2021). The CDC now states individuals with the following conditions can be

more likely to become severely ill from COVID-19: cancer, chronic kidney

disease at any stage, chronic lung diseases (including moderate to severe

asthma, chronic obstructive pulmonary disease (“COPD”), cystic fibrosis and

pulmonary hypertension), dementia or other neurological conditions, diabetes

(type 1 or type 2), heart conditions (such as heart failure, coronary artery

                                        9
Case 5:13-cr-50075-JLV Document 223 Filed 05/06/21 Page 10 of 12 PageID #: 1184




disease, cardiomyopathies or hypertension), HIV infection,

immunocompromised state, liver disease, overweight and obesity, being a

current or former smoker, history of stroke or cerebrovascular disease,

substance abuse disorders and several others. Id.

      Mr. Odle falls in the obese category with a BMI of 30.6, but this is just

slightly over the threshold and Mr. Odle has no other risk increasing medical

conditions. If Mr. Odle lost only five pounds, his BMI would be under 30.0.

See https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_

bmi_calculator/bmi_calculator.html (last checked Feb. 17, 2021).

      The court cannot conclude Mr. Odle’s slight obesity alone or in

combination with the other factors raised by him is an extraordinary and

compelling reason to warrant compassionate release.5 The court finds Mr.

Odle has not met his burden of proof and presented “extraordinary and

compelling reasons” warranting a sentence reduction under § 3582(c)(1)(A)(i).




      5Several courts, including courts in the District of South Dakota, have
concluded that obesity on its own during the COVID-19 pandemic does not
necessarily warrant a reduction in sentence for extraordinary and compelling
reasons. See United States v. Williams, CRIMINAL ACTION No. 15-571-3,
2020 WL 4756743, at *5 (E.D. Pa. Aug. 17, 2020); United States v. McAbee,
CR. 14-40027, 2020 WL 5231439, at *3 (D.S.D. Sept. 2, 2020) (finding
defendant with asthma and a BMI of 30.8 or 31.7 did not establish
extraordinary and compelling reasons); United States v. Saenz, CR. 10-30027-
01, 2020 WL 4347273, at *5 (D.S.D. July 29, 2020) (finding defendant with
other medical conditions and a BMI between 40 and 44.9 did not establish
extraordinary and compelling reasons).

                                       10
Case 5:13-cr-50075-JLV Document 223 Filed 05/06/21 Page 11 of 12 PageID #: 1185




       The court also recognizes the BOP’s recent implementation of a COVID-

19 vaccination program. BOP: COVID-19 Update, https://www.bop.gov/

coronavirus/ (last checked Apr. 21, 2021). As of April 21, 2021, a total of

137,845 doses have been administered systemwide, and the number continues

to rise. Id. At FPC Yankton 78 staff and 62 inmates were fully inoculated as

of April 22, 2021. Id. According to the BOP, those inmates who wish to

receive the vaccine will have an opportunity to do so, but

       [w]hen an institution receives an allocation of the vaccine, it is first
       offered to full-time staff at that location, given that staff–who come
       and go between the facility and the community–present a higher
       potential vector for COVID-19 transmission. Vaccinating staff
       protects fellow staff, inmates at the facility, and the community.

Id.

      3553(a) Factors

       The court concludes the § 3553(a) factors do not support relief. These

factors include the nature and circumstances of the offense, the history and

characteristics of the defendant, the need to reflect the seriousness of the

offense, promote respect for the law, provide just punishment, deter criminal

conduct, and protect the public from further crimes of the defendant, among

others. 18 U.S.C. § 3553(a)(1)-(7). A detailed analysis of these factors is

unnecessary.

       Mr. Odle was sentenced to the low end of the advisory guideline range of

151 to 188 months. As discussed at his sentencing hearing, Mr. Odle was a

leader and organizer in the drug trafficking activity and the court noted his role

                                         11
Case 5:13-cr-50075-JLV Document 223 Filed 05/06/21 Page 12 of 12 PageID #: 1186




was more serious than many others. (Docket 169 at p. 23). The court

considered that firearms were present on a number of occasions and, in fact, a

loaded pistol was retrieved from the vehicle Mr. Odle was in at the time of his

arrest. Id. The other factors considered by the court at sentencing are still

relevant today. See id. at pp. 24-28. The court’s sentence was chosen with

care to reflect the seriousness of Mr. Odle’s offense, provide appropriate

punishment and to protect the public from further offenses by the defendant.

See id. To his credit, Mr. Odle appears to be on the right path and sincerely

devoted to turning his life around during this time in custody.

                                     ORDER

      No good cause having been proven, it is

      ORDERED that defendant’s motion for compassionate release (Docket

218) is denied.

      Dated May 6, 2021.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE




                                       12
